The opinion of the court was delivered by
Lowrie, C. J.
— The propositions laid down in the case of Robinson v. Bickley rule this case against the plaintiff in error, and we only repeat them with more specific reference to this case when we say:—
1. When an award is made under a submission, the presumption of law is, that nothing is included in the award ^as not submitted, and that all that was submitted is included; but the contrary may be shown.
2. Where a submission is in writing, it cannot. be directly revoked except by a written instrument given to the arbitrators, or a majority of them.
3. If one of the arbitrators, during the investigation, refuses to serve because one of the parties had written him a letter, the other two may go on without him, if a majority have power to award.
4. When an award has been made by a competent number, the presumption is that the whole case had been first fully considered.
. Considering the case on these principles, we see no evidence affecting the regularity and validity of the award. The declaration is in substantial accordance with the submission and award.
Judgment affirmed.